     Case 2:19-cv-01119-JAM-KJN Document 30 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KOHEN DIALLO UHURU,                                 No. 2:19-cv-1119 JAM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    LAURA ELDRIDGE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 11, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:19-cv-01119-JAM-KJN Document 30 Filed 07/29/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations filed June 11, 2020, are adopted in full;
 3             2. Plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to filing this action;
 4             3. Plaintiff’s in forma pauperis status (ECF No. 8) is revoked;
 5             4. The order directing the CDCR to collect the filing fee (ECF No. 10) is vacated;
 6             5. The court orders plaintiff to pay the $400.00 filing fee in order to proceed with this
 7   action;
 8             6. Plaintiff’s motion for injunctive relief (ECF No. 25) is denied without prejudice.
 9             7. The Clerk of the Court is directed to serve a copy of this order on the Director,
10   California Department of Corrections and Rehabilitation, 1515 S Street, Sacramento, California
11   95814; and
12             8. The Clerk of the Court is directed to serve a copy of this order on the Financial
13   Department of the court.
14
     DATED: July 29, 2020
15
                                                      /s/ John A. Mendez____________               _____
16

17                                                    UNITED STATES DISTRICT COURT JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                          2
